Title: From George Washington to Levi Hollingsworth, 20 September 1785
From: Washington, George
To: Hollingsworth, Levi



Sir:—
[Mount Vernon, 20 September 1785]

Your letter of the 24th ult. did not get to my hands until the 17th inst., and then came by Post; for Mr. Jackson is an Inhabitant of Red Stone, 250 miles from me—I am obliged to him however for having taken notice of a wish of mine, which was accidentally expressed before him—More so to you for having

facilitated it,—and in a particular manner to Mr. Donaldson, for obligingly offering to carry it into effect.
I have long been convinced, that the bed of the Potomac before my door, contains an inexhaustable fund of manure; and, if I could adopt an easy, simple, and expeditious method of raising, and taking it to the Land, that it may be converted to useful purposes—Mr. Donaldson’s Hippopotamus, far exceeds any thing I had conceived with respect to the first; but wether the manner of its working will answer my purposes or not, is the question—By his using a horse, I fear it will not; as I shall have to go from one to eight hundred or 1000 yards from high water mark for the Mud, though I believe any quantity may be had at the lesser distance—The depth of water at the greater, will not exceed eight feet, and not much swell, unless the wind is turbulent, Under this information it would give me great satisfaction to have Mr. Donaldson’s opinion of the utility of his Hippopotamus for my purposes; as mud, which is deep and soft, is to be raised at a distance from, and to be brought to the shore, when the tide is up, in vessel that draws but little water, and he would add to the favor (if the Machine is applicable to my wants) to inform me what kind of a Vessel is necessary for its operation—what would be the cost of this Vessel—and of the Machine which is to be employed thereon—wether by a Model the whole could be constructed by good workmen here—or must be done under his own eye, and in that case, what would be the additional expense of bringing them from Philadelphia to this place?
The kind offer of Mr. Donalson, for which I pray you to return him my sincere thanks, to furnish me with a model; or other information,—and your obliging communication thereof, has drawn upon you both this trouble—instead therefor of making an apology for giving it, I will assure you both that I have a grateful sense of the kindness and am his & Yr Most Obed and Obliged Hble Serv’t

GEO WASHINGTON

